DETAILED ACTION
This office action is in response to the preliminary amendments filed on June 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 21-40
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/4/2021 and 12/15/2021. Accordingly, the information disclosure statement are being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 21-38 are drawn to an integrated circuit device; classified in H01L23/3128 (Devices comprising encapsulations and spherical bump connectors on the substrate for external connections)
II.	Claims 39-40 are drawn to a method of generating an integrated circuit layout diagram; classified in H01L24/11-14 (Manufacturing methods of devices comprising structure, shape, material or disposition of the bump connectors prior to the connecting process)




The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case unpatentability of the group-I Invention would not necessarily imply unpatentability of the group-II Invention since the device of the group I invention could be made by another and materially different process than that of the group II invention.
For example, instead of the method step of reflowing the first conductive interconnection structure into a conductive ball that protrudes beyond the first encapsulating layer top side recited in claims 39, the feature of a first conductive interconnection structure recited in claim 21 could be formed by a method step of using a wave soldering the first conductive interconnection structure into a conductive ball that protrudes beyond the first encapsulating layer top side to form the semiconductor device of claim 1.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions are separately classified. This shows that each invention has attained recognition in the art as a separate subject of inventive effort, and also a separate field of search.
During a telephone conversation with Jeffrey Huter on August 16, 2022,  a provisional election was made without traverse to prosecute the invention of Group 1, claims 21-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 39-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0283900) in view of Kitano (US 5,608,265).
Regarding Claim 21, Yamada teaches (Fig 4) an electronic device comprising: 
an electronic component (100) comprising a component top side, a component bottom side, and a first conductive pad (106) on the component top side; 
a first encapsulating layer (110) comprising a first encapsulating layer top side, a first encapsulating layer bottom side on the component top side, and a first aperture (115) that extends from the first encapsulating layer top side to the first encapsulating layer bottom side; 
a first conductive interconnection structure (158) coupled to the first conductive pad, wherein the first conductive interconnection structure passes through the first aperture
However, Yamada does not show the first conductive interconnection structure protrudes beyond the first encapsulating layer top side without contacting the first encapsulating layer.
On the other hand, Kitano shows (Fig 1-4) an electronic device comprising an electronic component comprising a conductive pad (4-1), an encapsulating material (6) on the electronic component, an aperture (lower 7) through the encapsulating material, a first conductive interconnection structure (5) coupled to the first conductive pad, wherein the first conductive interconnection structure protrudes beyond the first encapsulating layer top side without contacting the first encapsulating layer. Kitano teaches doing so to form the inner surface of the encapsulating material shaped like a portion of an oblate ellipsoid (semi-spherical), desirably such that the opening size is greater than the depth (column 6 lines 39-49).
It would have been obvious at the time the invention to one having ordinary skill in the art to have the first conductive interconnection structure protrudes beyond the first encapsulating layer top side without contacting the first encapsulating layer in the device of Yamada to form the inner surface of the encapsulating material shaped like a portion of an oblate ellipsoid (semi-spherical), desirably such that the opening size is greater than the depth (column 6 lines 39-49).
Regarding Claim 22, Yamada teaches (Fig 4) wherein: the electronic component comprises a semiconductor die (101) comprising a die top side and die bottom side; and the first conductive pad is on the die top side.
Regarding Claim 23, Yamada teaches (Fig 4) wherein the electronic component comprises a substrate (105) comprising a substrate top side and a substrate bottom side; the first conductive pad is on the substrate top side; and the electronic device comprises a semiconductor die coupled to the substrate top side.
Regarding Claim 24, Yamada teaches (Fig 4) wherein the electronic component comprises a second conductive pad (106) on the component top side; the first encapsulating layer comprises a second aperture (115) that extends from the first encapsulating layer top side to the first encapsulating layer bottom side; the electronic device comprises a second conductive interconnection structure (158) coupled to the second conductive pad; the second conductive interconnection structure extends through the second aperture, and the semiconductor die lies between the first conductive interconnection structure and the second conductive interconnection structure. Furthermore, Kitano shows (Fig 1-4) the electronic device comprises a second conductive interconnection structure (5) extends through a second aperture and protrudes beyond the first encapsulating layer top side without contacting the first encapsulating layer. (Motivation provided above)
Regarding Claim 25, Kitano shows (Fig 1-4) the electronic device comprises a second encapsulating layer covering at least a portion of a substrate bottom side (2).
Regarding Claim 26, Kitano shows (Fig 1-4) the electronic device comprises a second encapsulating layer covering at least a portion of a substrate bottom side (2).
Regarding Claim 27, Kitano shows (Fig 1-4) wherein the first aperture has a shape corresponding to a portion of an oblate ellipsoid.
Regarding Claim 28, Yamada teaches (Fig 4) wherein the first conductive interconnection structure comprises a conductive ball (158) coupled to the first conductive pad; and the conductive ball passes through the first aperture and protrudes beyond the first encapsulating layer top side without contacting the first encapsulating layer.
Regarding Claim 29, Yamada teaches (Fig 4) wherein the first aperture has a first volume; and the first conductive interconnection structure has a second volume equal to the first volume.
Regarding Claim 30, Yamada teaches (Fig 4) an electronic device comprising: 
an electronic component (100) comprising a component top side, a component bottom side, and a first conductive pad (106) on the component top side; 


a first encapsulating layer (110) comprising a first encapsulating layer top side, a first encapsulating layer bottom side on the component top side, and a first aperture (115) that extends from the first encapsulating layer top side to the first encapsulating layer bottom side; 
a first conductive interconnection structure (158) coupled to the first conductive pad, wherein the first conductive interconnection structure passes through the first aperture
However, Yamada does not show the first conductive interconnection structure protrudes beyond the first encapsulating layer top side, wherein a horizontal radius of the first aperture at the first encapsulating layer top side is greater than a vertical height of the first aperture from the first encapsulating layer bottom side to the first encapsulating layer top side.
On the other hand, Kitano shows (Fig 1-4) an electronic device comprising an electronic component comprising a conductive pad (4-1), an encapsulating material (6) on the electronic component, an aperture (lower 7) through the encapsulating material, a first conductive interconnection structure (5) coupled to the first conductive pad, wherein the first conductive interconnection structure protrudes beyond the first encapsulating layer top side, wherein a horizontal radius of the first aperture at the first encapsulating layer top side is greater than a vertical height of the first aperture from the first encapsulating layer bottom side to the first encapsulating layer top side. Kitano teaches doing so to form the inner surface of the encapsulating material shaped like a portion of an oblate ellipsoid (semi-spherical), desirably such that the opening size is greater than the depth (column 6 lines 39-49).
It would have been obvious at the time the invention to one having ordinary skill in the art to have the first conductive interconnection structure protrudes beyond the first encapsulating layer top side, wherein a horizontal radius of the first aperture at the first encapsulating layer top side is greater than a vertical height of the first aperture from the first encapsulating layer bottom side to the first encapsulating layer top side in the device of Yamada to form the inner surface of the encapsulating material shaped like a portion of an oblate ellipsoid (semi-spherical), desirably such that the opening size is greater than the depth (column 6 lines 39-49).
Regarding Claim 31, Kitano shows (Fig 1-4) wherein the horizontal radius is at least 10% longer than the vertical height.
Regarding claim 31, Differences in the percentages will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such percentages are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the percentages and similar percentages are known in the art (see e.g. Kitano), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Yamada.
The specification contains no disclosure of either the critical nature of the claimed percentages or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Regarding Claim 32, Kitano shows (Fig 1-4) wherein the first conductive interconnection structure passes through the first aperture without contacting the first encapsulating layer.
Regarding Claim 33, Yamada teaches (Fig 4) wherein the electronic component comprises a semiconductor die (101) comprising a die top side and die bottom side; and the first conductive pad is on the die top side.
Regarding Claim 34, Yamada teaches (Fig 4) wherein the electronic component comprises a substrate (105) comprising a substrate top side and a substrate bottom side; the first conductive pad is on the substrate top side; and the electronic device comprises a semiconductor die coupled to the substrate top side.
Regarding Claim 35, Yamada teaches (Fig 4) wherein the electronic component comprises a substrate (105) comprising a substrate top side and a substrate bottom side; the first conductive pad is on the substrate top side; and the electronic device comprises a semiconductor die coupled to the substrate top side.
Regarding Claim 36, Kitano shows (Fig 1-4) the electronic device comprises a second encapsulating layer covering at least a portion of a substrate bottom side (2).
Regarding Claim 37, Yamada teaches (Fig 4) wherein the first conductive interconnection structure comprises a conductive ball (158) coupled to the first conductive pad; and the conductive ball passes through the first aperture and protrudes beyond the first encapsulating layer top side without contacting the first encapsulating layer.
Regarding Claim 38, Yamada teaches (Fig 4) wherein the first aperture has a first volume; and the first conductive interconnection structure has a second volume equal to the first volume.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814